Citation Nr: 0410557	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  04-00 002A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel



INTRODUCTION

The veteran had active military service from June 1969 to May 
1971.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which granted entitlement to service connection for 
PTSD and assigned a 30 percent evaluation effective November 21, 
2000.  

The appeal is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify you if further action 
is required on your part.


REMAND

A preliminary review of the record discloses that the veteran 
requested a hearing before a Member of the Board of Veterans' 
Appeals in January 2004.  Under these circumstances, the RO must 
schedule the veteran for a Travel Board hearing.  38 C.F.R. §§ 
20.700, 20.704 (2003).

Accordingly, this case is REMANDED to the RO for the following 
action:

The RO should schedule a Travel Board hearing before a traveling 
Member of the Board.  The RO should also inform the veteran of his 
rights associated with the hearing, and which rights he may waive 
in electing another type of hearing.  

Thereafter, the case should be returned to the Board for further 
appellant review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the RO.  The 
appellant has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





